DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 21, 29-30 and 32 are rejected under 35 U.S.C. 102(1) as being anticipated by MacLaughlin (US Pub. No: 2011/0074342).
Regarding claim 1, MacLaughlin disclose in figures 1 and 3 that,  a device(105) comprising: a housing; a plurality of prongs (109)extending from the housing( see figure 1), wherein the prongs are configured for plugging into an electrical socket; and  a far-field wireless power transmitter(figure 3, 170)(paragraph [0034, line 9]) powered via the prongs when the prongs are plugged into the electrical socket, wherein  the housing houses the far-field wireless power transmitter(170).Paragraph [0035-0038].
Regarding claim 2, MacLaughlin disclose in figure 1 and 3 that, wherein the far-field wireless power transmitter (170) is a radio transmitter.
Regarding claim 3, MacLaughlin disclose figure 1 that, wherein the far-field wireless power transmitter(170) is a line-of- sight transmitter(103A, 107A or 107B and 103B).
Regarding claim 4, MacLaughlin disclose in figure 1 that, wherein the housing (105) includes an outer side from which the line-of-sight transmitter transmits(103A, 107A or 107B and 103B).
Regarding claim 5, MacLaughlin disclose in figure 1 that, wherein the outer side is a sidewall.
Regarding claim 6, MacLaughlin disclose in figures 1, wherein the outer side is a face.
Regarding claim 7, MacLaughlin disclose in figure 1, wherein the outer side is a top side or a bottom side.
Regarding claim 8, MacLaughlin disclose in figure 1, further comprising: a sensor powered via the prongs when the prongs(109) are plugged into the electrical socket, wherein the housing houses the sensor, wherein the far-field wireless power transmitter is operative based on the sensor. Paragraph [0018].
Regarding claim 21, MacLaughlin disclose in figures 1 and 3 that,  a method comprising: sending a device(105 charging station) to a user, wherein the device includes a housing, a plurality of prongs(109), and a far-field wireless power transmitter(170), wherein the prongs (109) extend from the housing, wherein the prongs are configured for plugging into an electrical socket, wherein the far-field wireless power transmitter(170)(transmitter (170) is housed with the charging station(105) and user input(paragraph[0018]) is powered via the prongs(109) when the prongs are plugged into the electrical socket(figure 1), wherein the housing houses the far-field wireless power transmitter(170); and causing the user to operate the device such that the prongs are plugged into the electrical socket and power the far-field wireless power transmitter to transmit a wireless power to a far-field wireless power receiver of a fixture(receiver in the charging portable electronics, such as a laptop, or notebook computer, portable devices, viewer media players, paragraph [0043].
Regarding claim 29, MacLaughlin disclose in figures 1 and 3 that, wherein the far-field wireless power transmitter is a line-of- sight transmitter. 
Regarding claim 30, MacLaughlin disclose in figures 1 and 3 that, wherein the far-field wireless power transmitter is a radio transmitter.
Regarding claim 32, MacLaughlin disclose in figures 1 and 3 that, a method comprising: receiving a device (105) including a housing, a plurality of prongs(109), and a far-field wireless power transmitter(170), wherein the prongs (109)extend from the housing(105), wherein the prongs are configured for plugging into an electrical socket(paragraph [0034, line 9]), wherein the far-field wireless power transmitter(170) is powered via the prongs when the prongs are plugged into the electrical socket, wherein the housing (105) houses the far-field wireless power transmitter(170), paragraph [0018]); and operating the device(user input) such that the prongs are plugged into the electrical socket and power the far-field wireless power transmitter (170)to transmit a wireless power to a far-field wireless power receiver (charging (113, 115) powering an electrical load. Paragraphs [0035-0038].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over by MacLaughlin (US Pub. No: 2011/0074342).
Regarding claims 22-28 and 31, MacLaughlin disclose all the claimed limitation as recited in claim 21, except for wherein the fixture is a door, wherein the fixture is a door frame, wherein the fixture is a doorbell, wherein the fixture is a plumbing fixture, wherein the fixture is a faucet, wherein the fixture is a urinal, wherein the fixture is a window casing and wherein the fixture is a smoke detector.
However, note that, MacLaughlin disclose the charging station 105 may communicate with any number of electronic devices to negotiate the transmission of wireless electricity to the devices. These devices may include, but are not limited to, portable electronic devices, such as a laptop or notebook computers, portable gaming devices, viewable media players, cellular phones, personal data organizers, or the like as shown in paragraph [0043].
Therefore, the limitations are not of patentable merits since they are directed to intend to use or desire of use, which do not differentiate apparatus claim from the prior art. A claim containing a recitation with respect to the door, the door frame, the doorbell,  the plumbing fixture, the faucet, the urinal, the window casing and the smoke detector in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844